Case: 15-40773      Document: 00513771428         Page: 1    Date Filed: 11/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 15-40773                                  FILED
                                  Summary Calendar                        November 23, 2016
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                  Clerk


                                                 Plaintiff-Appellee

v.

GEORGE DAVID REBANT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-720-2


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       George David Rebant, federal prisoner # 93999-279, seeks leave to
proceed in forma pauperis (IFP) on appeal. He challenges the denial of his
motion for reconsideration of the denial of his IFP motion in the district court.
His IFP motion was filed in connection with his appeal of the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion seeking a sentence reduction. This
court previously dismissed Rebant’s appeal from the denial of his § 3582(c)(2)


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40773   Document: 00513771428       Page: 2   Date Filed: 11/23/2016


                                  No. 15-40773

motion. United States v. Rebant, No. 15-40773 (5th Cir. Nov. 19, 2015) (order
dismissing appeal as untimely).
      Rebant does not address the district court’s reasons for denying his IFP
motion. When an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987); see also FED. R. APP. P. 28(a)(8). Thus, Rebant’s motion to proceed IFP
is DENIED, and his appeal is DISMISSED.




                                       2